Case 3:16-cv-00670-MMD-CLB Document 55-2 Filed 06/27/19 Page 1 of 6




          EXHIBIT 2

            Disciplinary Forms




        EXHIBIT 2
Case 3:16-cv-00670-MMD-CLB Document 55-2 Filed 06/27/19 Page 2 of 6




                                                 MELNIK 670: Def. MSJ Exh. 2 - 001
Case 3:16-cv-00670-MMD-CLB Document 55-2 Filed 06/27/19 Page 3 of 6




                                                 MELNIK 670: Def. MSJ Exh. 2 - 002
Case 3:16-cv-00670-MMD-CLB Document 55-2 Filed 06/27/19 Page 4 of 6




                                                 MELNIK 670: Def. MSJ Exh. 2 - 003
Case 3:16-cv-00670-MMD-CLB Document 55-2 Filed 06/27/19 Page 5 of 6




                                                 MELNIK 670: Def. MSJ Exh. 2 - 004
Case 3:16-cv-00670-MMD-CLB Document 55-2 Filed 06/27/19 Page 6 of 6




                                                 MELNIK 670: Def. MSJ Exh. 2 - 005
